Order confirming report of an official referee in a summary proceeding and directing an attorney to turn over certain moneys to the petitioner reversed on the law and the facts, without costs, and the matter remitted to the Special Term to pass upon anew, at which time the minutes upon which the report of the referee was based should be submitted to the court by the movant. The propriety or impropriety of confirming the report may only be determined by an examination of the minutes upon which that report is based. No opinion. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.